NOTICE OF ALLOWANCE
REASONS FOR ALLOWANCE
Claims 1, 2, 4-19 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not disclose the following: an ice machine, comprising: no refrigerant can pass between the annular cavity defined by each of the plurality of cooling tubes and the internal cavity of the shell, wherein the refrigerant pump causes the refrigerant to initially flow through the cavity defined between the lower tubesheet and the middle tubesheet before flowing through the cavity defined between the upper tubesheet and the middle tubesheet and then through the annular cavity.
The closest prior art reference is: Li (5953924):
 Li discloses an ice machine, comprising: a shell defining an internal cavity; and a plurality of cooling tubes extending through the internal cavity of the shell, each cooling tube including an inner tube and an outer tube extending around the inner tube, thus defining an annular cavity between the inner tube and the outer tube; wherein, when a refrigerant flows through the annular cavity between the inner tube and the outer tube, water in the inner tube freezes;
However, Li does not disclose : no refrigerant can pass between the annular cavity defined by each of the plurality of cooling tubes and the internal cavity of the shell, wherein the refrigerant pump causes the refrigerant to initially flow through the cavity defined between the lower tubesheet and the middle tubesheet before flowing 
Further, there appears to be no reason to modify Li to come up with the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMRAN TAVAKOLDAVANI whose telephone number is (313)446-6612. The examiner can normally be reached on Monday-Friday 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571)272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/KAMRAN TAVAKOLDAVANI/
Examiner, Art Unit 3763

/HENRY T CRENSHAW/Primary Examiner, Art Unit 3763